IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: APPEAL OF DISTRICT                 : No. 505 WAL 2018
ATTORNEY'S DENIAL OF PRIVATE              :
CRIMINAL COMPLAINT OF                     :
CHARYN HAMELLY AGAINST                    : Petition for Allowance of Appeal from
DEFENDANT CHERRY LYNNE                    : the Order of the Superior Court
POTEET                                    :
                                          :
                                          :
                                          :
                                          :
PETITION OF: CHARYN HAMELLY               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.